 
 
IV 
108th CONGRESS
2d Session
H. RES. 626 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2004 
Ms. Slaughter (for herself, Mr. Hinchey, Mr. Waxman, Mr. Payne, Mr. Meehan, Mr. McDermott, Mr. Levin, Mr. McGovern, Mr. Hastings of Florida, Mr. Rangel, Mr. Matsui, Mr. Stark, Mr. Abercrombie, Ms. Norton, Mrs. Maloney, Ms. Eshoo, Mr. Moran of Virginia, Mr. Markey, and Mr. Kildee) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life and accomplishments of Mary McGrory. 
 
Whereas Mary McGrory was born in Roslindale, Massachusetts, on August 22, 1918; 
Whereas Mary McGrory spent her entire life studying the classic poetry and literature to which she was first introduced as a student at the Boston Girls’ Latin School; 
Whereas Mary McGrory began her career in journalism writing book reviews for the Washington Star; 
Whereas Mary McGrory’s coverage of the Army-McCarthy hearings in 1954 received national acclaim and earned her the reputation of a credible reporter; 
Whereas her coverage of President John F. Kennedy’s assassination was intimate and comforting to a grieving Nation; 
Whereas in 1975 Mary McGrory was awarded the Pulitzer Prize for Commentary for her coverage of Watergate; 
Whereas Mary McGrory’s commentary on the actions of the United States Government was replete with keen observation, ruthless analysis, and the utmost integrity; 
Whereas her work ethic and her allegiance to ethical, relentless reporting only grew stronger throughout her career; 
Whereas, although her column was published in the Washington Post for more than 20 years, her loyalty, affection, and reverence for the Washington Star never wavered; 
Whereas for over 50 years she gave her time, energy, and love to the children of St. Ann’s Infant and Maternity Home in Hyattsville, Maryland, where Mary McGrory was called Mary Gloria by students to whom her name proved too difficult to pronounce; 
Whereas Mary McGrory established a well-equipped classroom at St. Ann’s known as the Mary Gloria room and paid for tutors to help students who required additional assistance with their studies; 
Whereas well-known diplomats, politicians, members of the media, and other members of the Lower Macomb Street Choral Society dined on her legendary lasagna and sang her favorite Irish songs at her famous parties; 
Whereas Mary McGrory was awarded the John Chancellor Award for Excellence in Journalism in March 2003; 
Whereas the American Ireland Fund honored Mary McGrory in March 2004 with the Humanitarian Award in recognition of her renowned writing career and gallant reporting of injustice; 
Whereas, in Mary McGrory’s words, Newspapering is not just the most important thing, it is the only thing; 
Whereas Mary McGrory’s career earned her the title of first lady of journalism; 
Whereas Mary McGrory has been described as a writer of lasting influence, exquisite technique, liberal convictions, a contempt for phonies, and a love of orphans and delphiniums; and 
Whereas Mary McGrory will be remembered for her command of language, her reverence for reporting, her intrinsic compassion, and her merciless wit: Now, therefore, be it 
 
That the House of Representatives honors the life and accomplishments of Mary McGrory.  
 
